                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SCOTT PANZER, individually and on                        :       CIVIL ACTION
behalf of all others similarly situated,                 :
      v.                                                 :
                                                         :
VERDE ENERGY USA, INC. and                               :
OASIS POWER, LLC                                         :       NO. 19-3598

                                         MEMORANDUM OPINION

Savage, J.                                                                                   May 27, 2021

           Plaintiff Scott Panzer brought this putative class action against his former energy

suppliers for breach of contract and violations of various Pennsylvania consumer

protection laws. 1 After discovery limited to the question of whether the parties had agreed

to arbitrate the dispute, defendants Verde Energy USA, Inc. and Oasis Power, LLC

renewed their motion to dismiss and compel arbitration. We denied the motion, finding

that Panzer had raised an issue of fact bearing on whether he received the defendants’

arbitration agreement in the mail. 2 Accordingly, we ordered that the issue must be decided

by a jury. 3

           In the meantime, we directed the parties to submit briefing addressing Panzer’s

adequacy to serve as class representative in light of his claim that he did not agree to

arbitration. 4 Public Justice, P.C. now seeks leave to file an amicus curiae brief in support

of Panzer’s adequacy. It argues that its expertise in arbitration and class actions would


           1   For a full recitation of the facts of this case, see December 17, 2020 Memorandum Opinion (ECF
No. 74).

           2   Id.

           3   Id.

           4   December 17, 2020 Order (ECF No. 76).



                                                        1
assist us in navigating the “novel” and “thorny” issues presented in this case. The

defendants oppose leave, arguing that Public Justice has no special interest in this

litigation, its interests are already competently represented by Panzer’s counsel, the

proposed amicus brief is not helpful and Public Justice is “partial to the outcome of this

case.”

         We conclude that the proposed amicus brief provides no insight or benefit that

Panzer’s counsel has not already provided, nor does it address the issue of Panzer’s

adequacy that we asked the parties to consider. We also agree that Public Justice has

failed to demonstrate a special interest in this case or that it is impartial. Therefore, we

shall deny leave to file the amicus brief.

                                          Discussion

         Although Federal Rule of Appellate Procedure 29 governs filing amicus briefs at

the appellate level, there is no corresponding statute, rule or binding judicial precedent

controlling a district court’s power to grant or deny amicus participation. Rather, “a district

court’s decision to accept or reject an amicus filing is entirely within the court’s

discretion.” In re Nazi Era Cases Against German Defendants Litig., 153 F. App’x 819,

827 (3d Cir. 2005) (citations omitted); Sciotto v. Marple Newtown Sch. Dist., 70 F. Supp.

2d 553, 554 (E.D. Pa. 1999) (citations omitted).

         In deciding to grant or deny leave to file an amicus brief, district courts consider

whether: “(1) the petitioner has a ‘special interest’ in the particular case; (2) the petitioner’s

interest is not represented competently or at all in the case; (3) the proffered information

is timely and useful; and (4) the petitioner is not partial to a particular outcome in the

case.” Liberty Res., Inc. v. Phila. Hous. Auth., 395 F. Supp. 2d 206, 209 (E.D. Pa. 2005)




                                                2
(citing Sciotto, 70 F. Supp. 2d at 555). Courts in this district routinely deny amicus

participation when it is unnecessary and the interests of the amicus are adequately

protected in the case. See, e.g., Sciotto, 70 F. Supp. 2d at 555; Abu-Jamal v. Horn, No.

99-5089, 2000 WL 1100784, at *4-5 (E.D. Pa. Aug. 7, 2000); Goldberg v. City of Phila.,

No. 91-7575, 1994 WL 369875, at *1 (E.D. Pa. July 14, 1994).

       We conclude consideration of these factors militates against granting Public

Justice amicus status in this case.

                                             Special Interest

       Public Justice is a public interest law firm focused on fighting corporate

misconduct. 5 It claims it has a “special interest” in arbitration and class action procedures,

particularly in ensuring that mandatory arbitration does not unjustly impede access to the

courts. 6 The defendants counter that Public Justice’s interests are aimed at the broader

societal debate about the role Federal Rule of Civil Procedure 23 and the Federal

Arbitration Act should play in these kinds of cases, not the specific question regarding

adequacy on which we ordered the supplemental briefing. 7

       Public Justice has not demonstrated the type of particularized “special interest”

favoring the grant of amicus status. See, e.g., Liberty Res., Inc., 395 F. Supp. 2d at 209

(finding the petitioner “has a ‘special interest’ in ensuring that the rights of nonparty, non-

disabled section 8 tenants are represented in the litigation”); Waste Mgmt. of

Pennsylvania, Inc. v. City of York, 162 F.R.D. 34, 37 (M.D. Pa. 1995) (granting the




       5   Mot. for Leave to File Am. Cur. Br. at 1 (ECF No. 86).
       6   Id. at 2.

       7   Defs.’ Resp. to Mot. for Leave to File Am. Cur. Brief at 2 (ECF No. 87).


                                                      3
Environmental Protection Agency amicus status because it issued the administrative

order at issue in the case). Public Justice has at most shown a generalized interest in

preserving access to justice through class actions, which is insufficient to justify its

participation in this case. See Sciotto, 70 F. Supp. 2d at 555 (finding the petitioner’s

“generalized interest in all cases related to school district liability and insurance . . . is not

the kind of special interest that warrants amicus status”).

                                  Competent Representation

       Public Justice concedes that both parties’ interests are “well represented” in this

litigation. 8 Nonetheless, it argues, it can still provide “important assistance.”9 The

defendants contend that Public Justice’s interests are competently represented by the

three class action law firms representing Panzer and the multiple memoranda they filed

on the adequacy issue. 10 The defendants argue that the proposed amicus brief does not

provide any information or insight that is not covered by Panzer’s other submissions. 11

       Public Justice does not offer any arguments Panzer’s attorneys have not already

made. In fact, Panzer’s briefs on the adequacy question are more responsive to our order

than the proposed amicus brief. 12

       District courts in the Third Circuit have denied amicus status where the proffered

arguments repeat those already submitted by the parties’ counsel or the petitioner’s


       8   Mot. for Leave at 2.
       9   Id.

       10   Defs.’ Resp. at 2.

       11   Id. at 3.
       12See Pl.’s Mem. in Supp. of Pl.’s Adequacy (ECF No. 80); Pl.’s Resp. to Defs.’ Br. Re. Pl.’s
Adequacy (ECF No. 88); Pl.’s Reply in Supp. of Pl.’s Adequacy (ECF No. 92).



                                                 4
interests are otherwise adequately represented in the litigation. See Sciotto, 70 F. Supp.

2d at 555; Liberty Lincoln Mercury, Inc. v. Ford Mktg. Corp., 149 F.R.D. 65, 83 (D.N.J.

1993); Abu-Jamal, 2000 WL 1100784, at *4; Goldberg, 1994 WL 369875, at *1. There is

no need to reiterate what Panzer’s attorneys have already presented.

                                     Timeliness and Usefulness

       Public Justice argues that its submission is timely and its expertise can assist us

in resolving the “novel” question of whether a named plaintiff who survives a motion to

compel arbitration is disqualified from representing a class. 13 According to the

defendants, Public Justice attempts to recharacterize the simple adequacy question as a

“dense legal issue.”14

       Contrary to Public Justice’s characterization, the issue is not whether Panzer is

disqualified from class representation merely because he survived a motion to dismiss.

Nor is it “novel” or “thorny.” It is simple – what happens if the jury determines that Panzer

did not agree to arbitrate, but the rest of the putative class did? How can Panzer purport

to represent the class if his interests and the circumstances of his relationship with the

defendants diverge from those of the unnamed class members? Public Justice does not

explain how this issue is complicated or novel. See Goldberg, 1994 WL 369875, at *1

(“[B]ecause this case does not appear to set forth any novel legal issues, the additional

memorandum of law is not necessary to aid this Court's evaluation of the remaining cause

of action pursuant to Title VII.”).




       13   Mot. for Leave at 1-2.

       14   Defs.’ Resp. at 2.



                                                5
        Significantly, the proposed amicus brief does not address the question. It merely

suggests, without elaboration, there is “ample reason” to doubt that the other class

members are bound to arbitrate. 15 The majority of the brief focuses on why it is premature

for us to strike Panzer’s class allegations before we have reached the class certification

stage. Public Justice argues we cannot consider this issue yet because we cannot

exercise jurisdiction over the putative class members, the putative class members have

not been given an opportunity to be heard, and the defendants have not yet shown that

the claims of the absent class members are subject to arbitration. 16

        Public Justice’s concern about a premature ruling is misplaced. We are not

deciding Panzer’s adequacy to serve as class representative now. Rather, we asked the

parties to address this potential roadblock to class certification in the event the jury finds

he did not agree to arbitrate. 17 Because the proposed amicus brief does not address this

specific issue substantively, it is not useful. See Liberty Lincoln Mercury, 149 F.R.D. at

83 (“To the extent the information and arguments presented . . . are not repetitious, they

are irrelevant to the determination of the issues [sic] class certification and consolidation

issues.”).




        15   Mot. for Leave Ex. A at 4.

        16 Id. at 2-5. It also argues that striking class allegations at this stage would force plaintiffs to choose
between fighting a motion to compel arbitration, and potentially losing their class action allegations if the
court decides prematurely that the rest of the class agreed to arbitrate, or giving up the federal forum in
favor of arbitration. Id. at 5-7. As we shall discuss, we are not striking the class allegations at this time.
        17   See Oral Arg. Tr. at 38:1-19, 40:12-24, 41:4-9 (ECF No. 77).



                                                         6
                                         Impartiality

       The defendants argue that Public Justice is a partisan organization that champions

the interests of class action law firms. 18 In support of their argument, the defendants

assert that Public Justice received large donations from various firms representing

plaintiffs, including the three firms representing Panzer in this case. 19 Further, they point

out that Public Justice submitted its motion for leave to file an amicus brief with the aid of

Motley Rice, LLP, a class action firm that also made a significant contribution to Public

Justice. 20

       These recent donations from Panzer’s counsel along with Public Justice’s close

relationship with other class action firms suggest that it has a pecuniary interest in the

outcome of this litigation. It shares a common goal with its contributors – to fight

mandatory arbitration and preserve the class action mechanism. It is advocating

alongside its contributors. It seeks to reinforce its contributors’ cause. It adds nothing

beyond what Panzer’s experienced and skillful attorneys have artfully presented.

       We do not find that the contributions disqualify Public Justice from amicus status.

However, it is clear that it is partial to a particular outcome in this case. Thus, we consider

this factor neutral.




       18   Defs.’ Resp. at 3-4.
       19   Id. at 3.

       20   Id. at 3-4.


                                              7
                                        Conclusion

       Considering all the factors, we conclude that Public Justice’s amicus participation

will not assist us in considering the narrow issue before us. Therefore, we shall deny

Public Justice’s motion for leave to file an amicus brief.




                                             8
